DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of Group 1, Claims 1-8 and 10 in the reply filed on 10/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 has been considered by the examiner.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure. 
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
The abstract of the disclosure is objected to because it is in excess of 150 words (167 words).  Correction is required.  See MPEP § 608.01(b). 

Claim Objections
Claims 1-3, 5, and 10 are objected to because of the following informalities: 
Claim 1, line 8: please amend to recite “determine [[a]]the type and corresponding concentration of the at least one gas in the multi-gas mixture”. 
Claim 2, lines 12-13: please amend to recite “…to determine [[a]]the type and corresponding concentration of the at least one gas in the multi-gas mixture from [[a]]the database including the calibration data corresponding to the at least one gas”. 
Claim 3, line 17: please amend to recite “…with [[a]]the database [[of]including the calibration data”. 
Claim 5, lines 3-4: please amend to recite “…after the type of the multi-gas mixture”. 
Claim 10, lines 2-3: please amend to recite “the method is for determining [[a]]the type and corresponding concentration of two or more gases in [[a]]the multi-gas mixture”. 
Appropriate correction is required. Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Potyrailo et al. (US 2012/0116683 A1).
Regarding claim 1, Potyrailo discloses a method for determining a type and corresponding concentration of at least one gas in a multi-gas mixture (method for detecting at least six different analyte gases from a gas mixture [Paras. 0007, 0028], the method including:
exposing a gas sensitive element of a gas sensor to the multi-gas mixture (Figs. 2-3 show an LCR gas sensor wherein the method includes the step of exposing the gas sensor to a multigas mixture comprising at least six different analyte gases [Paras. 0028, 0055-0059; Figs. 2-3]);
modulating a drive signal supplied to a temperature control element of the gas sensor to cause a temperature of the gas sensitive element to change from an initial temperature (applying power to the LCR sensor to at least two power levels to change the temperature of the sensing material 14 [Para. 0012, 0048, 0054]);
recording a transient impedance response of the gas sensitive element while the temperature of the gas sensitive element changes to obtain a transient impedance response that is characteristic of the multi-gas mixture (sensing is performed by measuring changes in the RFID sensors impedance as a function of physical changes around the sensor that include a change in the temperature of the sensor [Para. 0048]); and
using the transient impedance response to determine the type and corresponding concentration of the at least one gas in the multi-gas mixture from a database including calibration data corresponding to the at least one gas (a database of correlation plots was formed and 2-3 gases within a gas mixture were analyzed using a multivariable response that was modeled using first, second and third principal components of a PCA model [Paras. 0090-0094; Fig. 8-14]). 
Regarding claims 2-3, Potyrailo further teaches including deriving a score value from the transient impedance response, and using the score value to determine the type and corresponding concentration of the at least one gas in the multi-gas mixture from the database including the calibration data corresponding to the at least one gas, of instant claim 2, wherein the score value is determined by comparing the transient impedance response with the database including the calibration data having corresponding calibration score values, and interpolating the score values using the calibration score values (score plots were generated to determine the composition of gases in the multi-gas mixture wherein the PCA scores plot is based upon the multivariate analysis calibration score values [Paras. 0092-0094; Figs. 9, 14]). 
Regarding claim 4, Potyrailo further teaches wherein the method further includes subjecting the score value to regression analysis to identify a type of the multi-gas mixture including the at least one gas that corresponds to the score value (the multivariable analysis is calculated regression analysis [Paras. 0036, 0090; Fig. 8; Claims 19 and 38]). 
Regarding claim 6, Potyrailo further teaches wherein the score value is derived from the transient impedance response using principal component analysis (the multiple gases in the mixture were determined using principal component analysis [Para. 0029, 0036, 0087, 0090-0094]).
Regarding claim 10, Potyrailo further teaches wherein the method is for determining the type and corresponding concentration of two or more gases in the multi-gas mixture (the multi-gas mixture can comprise a binary up to a nine gas mixture [see Examples 3-7, Paras. 0090-0094; Figs. 8-14]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo , as applied to claim 4 above, and further in view of Hansen et al. (Mark H Hansen et al., Statistical Modeling with Spline Functions: Methodology and Theory, January 5, 2006). 
Regarding claim 5, Potyrailo discloses the limitations of claim 4 as discussed previously. Potyrailo further discloses wherein the multivariable analysis can comprise regression analysis or nonlinear regression analysis [Para. 0036] and wherein the score value is used to interpolate the type and concentration of the multi-gas mixture [Paras. 0089-0094; Figs. 7-14]. 
Potyrailo is silent, however, on the use of a spline function and thus fails to expressly teach wherein the method further includes identifying “a multivariate spline function” corresponding to the multi-gas mixture, and using the score value to interpolate the type and concentration of the at least one gas “from the multivariate spline function”. 
Hansen teaches a method for multivariable analysis wherein a spline function can be used to provide for both a simple curve estimation as well as high-dimensional regression [see 3.1 Examples starting on Pg. 102]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed regression method taught by Potyrailo to instead use a spline function regression method because Hansen teaches that a spline function can be used to provide both a simple curve estimation and a high-dimensional regression [Pg. 102, 3.1 Examples]. Furthermore, the simple substitution of one known element for another (i.e., one regression model for another) is likely to be obvious when predictable results are achieved (modeling the raw data to provide the most accurate fit to the data) [MPEP § 2143(B)]. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo , as applied to claim 1 above, and further in view of Kato et al. (Yo Kato et al., Temperature-dependent dynamic response enables the qualification and quantification of gases by a single sensor, Sensors and Actuators B 40 (1997) 33-37). 
Regarding claims 7-8, Potyrailo discloses the limitations of claim 1 as discussed previously. 
Potyrailo further teaches wherein the sensor circuitry includes a power supply voltage control for applying the drive signal [Para. 0055]. 
Potyrailo is silent on the specifics of the drive signal and thus fails to expressly teach wherein modulating the drive signal includes providing the drive signal “as a pulse, wherein the pulse is applied for a time of 50 ms or less”, of instant claim 7. Potyrailo also fails to expressly teach wherein the measured impedance response either “occurs until the gas sensitive element returns to the initial temperature” and/or “continues after the drive signal has ceased being applied for a time of 150ms or less”, of instant claim 8. 
Kato discloses a multigas sensor that measures a non-linear time-dependent response of the sensor upon varying the temperature of the sensor [abstract] wherein the heater/drive voltage is applied for a period of 16 ms to cause the physical temperature change wherein the sensor response is measured for up to 50 ms until the temperature of the heater returns to the initial temperature before the drive signal pulse occurs [Pg. 34-35, 3. Results and discussion; Fig. 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of heating the sensor disclosed by Potyrailo such that the method includes applying a 16ms heating pulse, and measuring the subsequent signal for up to 50ms until the temperature returns back to the initial value because Kato teaches that such method is suitable for measuring the sensor response for detecting the individual components of a multi-gas mixture by measuring the change in the response signal due to the change in temperature [Pg. 34-35, 3. Results and discussion; Fig. 3]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795